Citation Nr: 1511719	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-08 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include hemilaminectomy, degenerative joint disease, and degenerative disc disease.

2.  Entitlement to service connection for a bilateral foot disability, claimed as large calluses.


REPRESENTATION

Appellant represented by:	Timothy White, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from March 9, 1979 to June 27, 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2011 and September 2012 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant appeared at a videoconference hearing before the undersigned Veterans Law Judge in January 2015.  The appellant subsequently submitted additional evidence in the form of a note from a private physician.  He waived review of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2014).

During his hearing, the appellant clarified his that his foot disability pertained to large calluses on the bottom of his feet.  The issue has been amended as reflected on the cover page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for a low back disability and bilateral foot disability.  He contends that his current back disability is related to twisting and activity in basic training and that his current bilateral foot disability, claimed as large calluses, is related to a 35-mile march during service.

A March 2004 private treatment report from the Orthopaedic Center noted the appellant's report of hurting his back over three years prior with intermittent symptoms that worsened in the last six to eight months.  It was noted he works doing construction as well as maintenance type work and usually doing heavy type lifting.  A May 2004 private treatment report noted a 2 year history of back pain with back surgery in April 2004.  At that time the appellant reported he developed the pain over years of doing construction work.  In a September 2010 private treatment report, the appellant reported he had surgery on his back in 2003 due to a "broken disc" which occurred at work and that ever since 2003 he has had chronic low back pain for which he takes Percocet.  

As to the back disability, the appellant reported that Hillcrest Hospital treated his back problems immediately after separation from service and that Dr. Roger Kinney has treated his back for the past five or six years.  See Hearing Transcript (Jan. 2015).  In January 2015, Dr. Kinney submitted an illegible note.

As to the bilateral foot disability, the appellant's service treatment records are negative for foot problems and there is no medical evidence showing a current foot disability.  During his hearing, the appellant reported that South Crest, specifically Dr. Malavotich, treated his foot problems immediately after separation from service, that Tulsa Foot and Ankle provided occasional treatment; and that Dr. Malavotich has treated his feet for the past three years.  See id.  Such records should be requested on remand.  Additionally, the appellant should be asked to resubmit a legible copy of Dr. Kinney's January 2015 note or to ask Dr. Kinney to clarify the contents of the note.

Upon remand, schedule the appellant for a VA spine examination.  The appellant failed to appear at a VA examination scheduled in December 2013.  As the appellant changed his address in January 2013 and again in February 2014, it is possible the notice of the examination may not have been sent to the appellant's current address.  The appellant alleged during his hearing that he did not receive notice of the December 2013 examination.  As such, the Board finds that the appellant should be afforded an additional opportunity to undergo a VA spine examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request he complete authorization forms for Hillcrest Hospital; Dr. Roger Kinney; South Crest; Tulsa Foot and Ankle; and Dr. Malavotich, as well as any other private doctor who has treated the appellant's claimed back or foot disabilities since 1979.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are unavailable, the appellant's claims file must be clearly documented to that effect and the appellant notified of such.

2.  Ask the appellant to submit a legible copy of the January 2015 note from Dr. Kinney or to provide a statement from Dr. Kinney clarifying the content of the January 2015 note. 

3.  After the above-requested development has been completed to the extent possible, schedule the appellant for a VA spine examination to determine the nature the current low back disability and to obtain an opinion as to whether the disability is related to service.  The claims file must be reviewed by the examiner.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the appellant, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current low back disability is related to the appellant's period of active duty for training from March to June 1979, to include the complaints of low back pain therein.  The examination report must include a complete rationale for all opinions expressed.  

4.  In the event that the appellant does not report for the aforementioned examination, a copy of the letter notifying the appellant of the time and date to report should be placed in the claims file.  

5.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the  benefits sought on appeal remain denied, the appellant  and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
 Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

